IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50916
                      USDC No. SA-99-CV-1115



LAWRENCE COLLINS, JR.,

                                    Plaintiff-Appellant,

versus

NORMA ARANDA; L. CAESAR GARCIA;
MARY KAY DELAVAN; FNU REINHARDT,
deputy, Badge # 735; FNU PEDRAZA,
Deputy, Badge # 758,


                                    Defendants-Appellees.


                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        --------------------
                          December 19, 2001
Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     The motion by Lawrence Collins, Jr., Texas prisoner

# 821998, for leave to proceed in forma pauperis on appeal is

DENIED.   See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a); Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).   Collins motion for

transcripts is similarly DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50916
                                -2-

     The instant appeal is without arguable merit and is thus

frivolous.   Accordingly, it is DISMISSED.   See Baugh, 117 F.2d at

202 n.24; Howard v. King, 707 F.2d 215, 219-220 (5th Cir. 1983).

     APPEAL DISMISSED; MOTIONS DENIED.